Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
Applicant has argued that the McGowan reference “has a particular preference for ethylene oxide”. However, as discussed in the prior Office Action, McGowan discloses treating the object with a treatment agent wherein the treatment agent may comprise examples including, but not limited to, “ethylene oxide, ozone, hydrogen peroxide vapor and plasma” (para. 42). Therefore, McGowan clearly encompasses a method comprising using hydrogen peroxide vapor, but not ethylene oxide, as the treatment agent. The Examiner maintains that arguments regarding the use of ethylene oxide are not germane to the rejection at hand, as this is only one embodiment disclosed by McGowan, and not the embodiment was not relied upon in the prior Office Action. 
Applicant has argued that the claim limitation of removal of the treatment agent from the object to arrive at a residual content of the treatment agent on a surface of the object of less than or equal to 1500 ppm/cm2 by weight is not obvious over the prior art of record because McGowan is directed towards removing sterilization gas from the chamber. Applicant alleges that McGowan does not teach or suggest removing sterilization gas from within the sealed packages themselves or medical articles therein. As an initial matter, the Examiner notes that the claims as currently filed are directed to application and removal of a treatment agent to an “object”. Either the packaging or the medical article therein disclosed by McGowan would meet the limitation of the claimed object. In any case, McGowan clearly discloses a step of removing the sterilant (see previously cited para. 76-78) and therefore sterilant is being removed both from the package and the medical article. The Examiner maintains that the prior art provides a motivation to minimize residual sterilant left behind on an object (as increased residual sterilant increases negative outcomes such as discoloration or user irritation) and provides general conditions for residual amounts. The Examiner also asserts that one of ordinary skill would recognize how to optimize the method to control the residual amount based on the teachings of the 
	All rejections presented in the prior Office Action are maintained, except as noted below.
	The amended claim set dated 12/28/2021 is understood to be identical to the claim set dated 8/24/2021 (which was addressed in the prior Office Action), with the exception of claim 5 (as discussed in Applicant’s response dated 12/28/2021; all claims are labeled “Original”). Claim 5 has been amended to recite “The method of claim 1, wherein the treatment agent comprises at least one of a cleaning agent, a disinfectant, and a sterilant.” This claim would be rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGowan, because McGowan discloses the treatment agent comprising a sterilant (para. 64-65). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799